                            Case 18-11780-BLS                            Doc 1024               Filed 02/01/19              Page 1 of 11



                                                              UNITED STATES BANKRUPTCY COURT
                                                                   DISTRICT OF DELAWARE


In re: Brookstone Holdings Corp, et. al                                                  Case No. 18- 11780
                                                                                         Reporting Period: December 2018


                                                                  MONTHLY OPERATING REPORT
                               File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                     Document   Explanation Affidavit/Supplement
REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
Schedule of Disbursements                                                               MOR-1                           Y
   Statement of Cash Flows                                                              MOR-1a                          Y
   Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1b                          Y
  Schedule of professional fees paid                                                    MOR-1c                          Y
   Copies of bank statements
Statement of Operations                                                                 MOR-2                          Y
Balance Sheet                                                                           MOR-3                          Y
Status of Postpetition Taxes                                                            MOR-4                          Y
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns filed during reporting period
Summary of Unpaid Postpetition Debts                                                    MOR-4                          Y
  Listing of aged accounts payable                                                      MOR-4 (cont'd)                 Y
Accounts Receivable Reconciliation and Aging                                            MOR-5                          Y
Debtor Questionnaire                                                                    MOR-5                          Y


I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                 ______________________________
Signature of Debtor                                                                     Date


_______________________________________                                                 ______________________________
Signature of Joint Debtor                                                               Date


  /s/ Greg Tribou
_______________________________________
                                                                                            2/1/2019
                                                                                        ______________________________
Signature of Authorized Individual*                                                     Date


    Greg Tribou
_______________________________________                                                     VP/ CFO
                                                                                        ______________________________
Printed Name of Authorized Individual                                                   Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                              MOR
                                                                                                                                                            (04/07)
                             Case 18-11780-BLS           Doc 1024      Filed 02/01/19      Page 2 of 11



BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1 - Total Disbursements by Filed Legal Entity (unaudited, in thousands) (1)

For the Period of November 24, 2018 to December 29, 2018
Legal Entity                                  Case Number              Adj. Disbursements
Brookstone Holdings Corp., et al. (2)         18-11780                                         -
Brookstone, Inc. (2)                          18-11781                                         -
Brookstone Company, Inc.                      18-11782                                      9,181
Brookstone Retail Puerto Rico, Inc.           18-11783                                         -
Brookstone International Holdings, Inc. (2)   18-11784                                         -
Brookstone Purchasing, Inc.                   18-11786                                      1,321
Brookstone Stores, Inc.                       18-11787                                        135
Big Blue Audio LLC (2)                        18-11789                                         -
Brookstone Holdings, Inc. (2)                 18-11790                                         -
Brookstone Properties, Inc. (2)               18-11791                                         -

Notes:
1) Disbursement amounts include all payments clearing the bank during the period. Intercompany
transfers are not included.
2) Debtor entity does not have disbursements to report during the period.
3) As the Debtors are no longer operating stores (other than as part of the post-sale transition),
disbursements for Debtors were allocated based on behalf of other Debtors. The consolidated entity
utilizes a centralized treasury function in which disbursements are paid from a Brookstone
Company, Inc. owned bank account.
                                       Case 18-11780-BLS          Doc 1024       Filed 02/01/19         Page 3 of 11

                                                BROOKSTONE HOLDINGS CORP. AND SUBSIDARIES
                                              MOR 1a - CONSOLIDATING STATEMENTS OF CASH FLOWS
                                                                   (In thousands)
                                                       for the month ended December 29, 2018



                                                                                   Debtors                   Non-Debtors               Consolidated
CASH FLOWS FROM OPERATING ACTIVITIES
Consolidated net loss                                                  $                      (3,795)                      (137)                     (3,931)
Adjustments to reconcile net loss to net cash
    provided by (used in ) operating activities:
   Depreciation and amortization                                                                  94                         53                        147
   Gain on sale of intangible assets                                                             -                          -                          -
   Gain on forgiveness of debt                                                                   -                          -                          -
   Loss on sale of real estate                                                                   -                          -                          -
   Changes in operating assets and liabilities
    Accounts receivable                                                                          696                        (76)                        620
    Merchandise inventories                                                                    1,644                                                  1,644
    Prepaid expenses and other assets                                                           (560)                       290                        (270)
    Accounts payable                                                                            (653)                       -                          (653)
    Other current liabilities                                                                  1,108                        -                         1,108
    Other long-term liabilities                                                                  -                          -                           -
        Net cash provided by (used in) operating activities                                   (1,466)                       130                      (1,336)

CASH FLOWS FROM INVESTING ACTIVITIES
  Expenditures for property and equipment                                                        -                            3                           3
      Net cash used in investing activities                                                      -                            3                           3

CASH FLOWS FROM FINANCING ACTIVITIES
  Net payments made on long-term debt                                                           -                           -                           -
       Net cash (used in) provided by financing activities                                      -                           -                           -
       Net decrease in cash and cash equivalents                                             (1,466)                        133                      (1,333)
Cash and cash equivalents at beginning of period                                             21,413                          90                      21,503
Cash and cash equivalents at end of period                             $                     19,947                         223                      20,170

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-entity level. A more detailed
breakdown on an entity-by-entity basis is available upon request.
                                                                 Case 18-11780-BLS        Doc 1024    Filed 02/01/19     Page 4 of 11




                                                                                                       Account Number
           Debtor Entity                          Bank Name        Acct Unit       Account Type                              Bank Balance (USD)     Ledger Balance (USD)     Reconciled 12/29
                                                                                                      (Last 4 digits only)
Brookstone Company, Inc.              Wells Fargo                  00800       Operating                     1708                     917,234.11               917,234.11          No
Brookstone Company, Inc.              Wells Fargo                  00800       Disbursement                  8934                     494,567.99               494,567.99          No
Brookstone Company, Inc.              Wells Fargo                  00800       Concentration                 1690                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00800       Payroll                       1716                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00816       Store Master Account          1886                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00807       Texas Tax Escrow              9180                      50,000.00                50,000.00          No
Brookstone Company, Inc.              Wells Fargo                  00807       TSA Escrow                    3437                     750,000.00               750,000.00          No
Brookstone Company, Inc.              Wells Fargo                  00807       Admin Claims                  0392                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00807       Excess Sale Proceeds          2614                   5,911,060.36             5,911,060.36          No
Brookstone Company, Inc.              Wells Fargo                  00807       TM Collateral                 2622                      85,688.14                85,688.14          No
Brookstone Company, Inc.              Wells Fargo                  00807       Pro Fee Carveout              7258                   1,193,741.96             1,193,741.96          No
Brookstone Company, Inc.              Wells Fargo                  00807       Stub Rent Carveout            7266                     327,018.01               327,018.01          No
Brookstone Company, Inc.              Wells Fargo                  00807       Utility Deposits              5306                      80,062.75                80,062.75          No
Brookstone Company, Inc.              Wells Fargo                  00807       Wind Down                     2598                   5,482,711.26             5,482,711.26          No
Brookstone Company, Inc.              Wells Fargo                  00807       503(b)(9) Claims              2606                   2,500,000.00             2,500,000.00          No
Brookstone Company, Inc.              Bank of America              00817       Store Master Account          4914                            -                        -            No
Brookstone Company, Inc.              Citibank                     00800       Cigna                         9852                     148,611.51               148,611.51          No
Brookstone Company, Inc.              Wells Fargo                  00010       Deposit Only Account          0560                            -                        -            No
Brookstone Company, Inc.              Bank of America              00011       Deposit Only Account          4707                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00016       Deposit Only Account          3986                            -                        -            No
Brookstone Company, Inc.              Bank of America              00021       Deposit Only Account          9230                            -                        -            No
Brookstone Company, Inc.              Comerica Bank                00024       Deposit Only Account          8812                       2,736.96                 2,736.96          No
Brookstone Company, Inc.              Bank of America              00025       Deposit Only Account          3436                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00026       Deposit Only Account          0214                            -                        -            No
Brookstone Company, Inc.              Valley National Bank         00027       Deposit Only Account          2656                       2,083.61                 2,083.61          No
Brookstone Company, Inc.              Bank of America              00028       Deposit Only Account          7106                            -                        -            No
Brookstone Company, Inc.              Sun Trust                    00030       Deposit Only Account          8396                       1,440.99                 1,440.99          No
Brookstone Company, Inc.              Wells Fargo                  00036       Deposit Only Account          8700                            -                        -            No
Brookstone Company, Inc.              Bank of America              00040       Deposit Only Account          8432                            -                        -            No
Brookstone Company, Inc.              Bank of America              00055       Deposit Only Account          2711                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00058       Deposit Only Account          3402                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00060       Deposit Only Account          2120                            -                        -            No
Brookstone Company, Inc.              IBC Bank                     00065       Deposit Only Account          0024                       2,357.28                 2,357.28          No
Brookstone Company, Inc.              Citizens Bank                00067       Deposit Only Account          5874                       2,347.25                 2,347.25          No
Brookstone Company, Inc.              Bank of America              00068       Deposit Only Account          9243                            -                        -            No
Brookstone Company, Inc.              Bank of America              00069       Deposit Only Account          4888                            -                        -            No
Brookstone Company, Inc.              First Bank                   00070       Deposit Only Account          0108                       2,388.09                 2,388.09          No
Brookstone Company, Inc.              Wells Fargo                  00072       Deposit Only Account          3801                            -                        -            No
Brookstone Company, Inc.              Bank of America              00074       Deposit Only Account          8496                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00080       Deposit Only Account          2099                            -                        -            No
Brookstone Company, Inc.              Bank of America              00086       Deposit Only Account          3591                            -                        -            No
Brookstone Company, Inc.              TD Bank                      00087       Deposit Only Account          8670                       2,335.74                 2,335.74          No
Brookstone Company, Inc.              Wells Fargo                  00094       Deposit Only Account          8551                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00097       Deposit Only Account          6251                            -                        -            No
Brookstone Company, Inc.              TD Bank                      00098       Deposit Only Account          2433                       1,924.56                 1,924.56          No
Brookstone Company, Inc.              PNC Bank                     00099       Deposit Only Account          8555                       1,979.22                 1,979.22          No
Brookstone Company, Inc.              Key Bank                     00100       Deposit Only Account          0290                       1,123.35                 1,123.35          No
Brookstone Company, Inc.              ANB Bank                     00105       Deposit Only Account          4379                       6,770.23                 6,770.23          No
Brookstone Company, Inc.              Bank of America              00107       Deposit Only Account          7937                            -                        -            No
Brookstone Company, Inc.              Bank of America              00108       Deposit Only Account          1552                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00110       Deposit Only Account          0222                          26.00                    26.00          No
Brookstone Company, Inc.              Bank of America              00111       Deposit Only Account          9285                            -                        -            No
Brookstone Company, Inc.              Bank of America              00113       Deposit Only Account          9298                            -                        -            No
Brookstone Company, Inc.              Citizens Bank                00114       Deposit Only Account          7889                       1,128.08                 1,128.08          No
Brookstone Company, Inc.              Wells Fargo                  00116       Deposit Only Account          0230                            -                        -            No
Brookstone Company, Inc.              M&T Bank                     00119       Deposit Only Account          9197                       1,539.36                 1,539.36          No
Brookstone Company, Inc.              SalemFive                    00121       Deposit Only Account          2893                       2,680.55                 2,680.55          No
Brookstone Company, Inc.              Bank of America              00123       Deposit Only Account          4846                            -                        -            No
Brookstone Company, Inc.              Fifth Third Bank             00127       Deposit Only Account          3632                          21.65                    21.65          No
Brookstone Company, Inc.              Bank of America              00136       Deposit Only Account          2943                            -                        -            No
Brookstone Company, Inc.              Bank of America              00140       Deposit Only Account          4833                            -                        -            No
Brookstone Company, Inc.              PNC Bank                     00143       Deposit Only Account          1093                       2,312.37                 2,312.37          No
Brookstone Company, Inc.              Chase                        00144       Deposit Only Account          9400                       2,270.18                 2,270.18          No
Brookstone Company, Inc.              Bank of America              00148       Deposit Only Account          9311                            -                        -            No
Brookstone Company, Inc.              Bank of America              00149       Deposit Only Account          1473                            -                        -            No
Brookstone Company, Inc.              First Tennessee              00160       Deposit Only Account          1236                       1,918.04                 1,918.04          No
Brookstone Company, Inc.              Bank of America              00162       Deposit Only Account          9124                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00163       Deposit Only Account          8643                        (400.13)                 (400.13)         No
Brookstone Company, Inc.              Citibank                     00164       Deposit Only Account          6836                            -                        -            No
Brookstone Company, Inc.              PNC Bank                     00166       Deposit Only Account          5597                       2,350.13                 2,350.13          No
Brookstone Company, Inc.              PNC Bank                     00167       Deposit Only Account          1173                       2,272.29                 2,272.29          No
Brookstone Company, Inc.              Sun Trust                    00169       Deposit Only Account          4061                       2,532.94                 2,532.94          No
Brookstone Company, Inc.              Citizens Bank                00170       Deposit Only Account          9910                       2,157.10                 2,157.10          No
Brookstone Company, Inc.              Wells Fargo                  00171       Deposit Only Account          5360                            -                        -            No
Brookstone Company, Inc.              Bank of America              00173       Deposit Only Account          3694                            -                        -            No
Brookstone Company, Inc.              Bank of America              00174       Deposit Only Account          5354                            -                        -            No
Brookstone Company, Inc.              Bank of America              00180       Deposit Only Account          4817                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00181       Deposit Only Account          0248                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00182       Deposit Only Account          6693                            -                        -            No
Brookstone Company, Inc.              Chase                        00184       Deposit Only Account          8914                       2,464.33                 2,464.33          No
Brookstone Company, Inc.              UMB Bank                     00185       Deposit Only Account          3942                       2,441.18                 2,441.18          No
Brookstone Company, Inc.              Key Bank                     00186       Deposit Only Account          5392                       1,411.95                 1,411.95          No
Brookstone Company, Inc.              Wells Fargo                  00187       Deposit Only Account          8569                            -                        -            No
Brookstone Company, Inc.              Midland States Bank          00214       Deposit Only Account          0910                       8,813.21                 8,813.21          No
Brookstone Company, Inc.              Bank of America              00216       Deposit Only Account          3630                            -                        -            No
Brookstone Company, Inc.              TD Bank                      00217       Deposit Only Account          3625                       2,478.00                 2,478.00          No
Brookstone Company, Inc.              Bank of America              00221       Deposit Only Account          3358                            -                        -            No
Brookstone Company, Inc.              First Citrus Bank            00222       Deposit Only Account          6901                       1,083.56                 1,083.56          No
Brookstone Company, Inc.              Bank of America              00223       Deposit Only Account          6833                            -                        -            No
Brookstone Company, Inc.              Wells Fargo                  00225       Deposit Only Account          6374                            -                        -            No
Brookstone Company, Inc.              Bank of America              00227       Deposit Only Account          4781                            -                        -            No
Brookstone Retail Puerto Rico, Inc.   Banco Popular                00233       Deposit Only Account          5533                         550.91                   550.91          No
Brookstone Company, Inc.              Capital One                  00234       Deposit Only Account          8961                       2,133.64                 2,133.64          No
Brookstone Company, Inc.              Bank of America              00238       Deposit Only Account          3407                            -                        -            No
Brookstone Company, Inc.              First National Bank          00243       Deposit Only Account          8604                       1,944.17                 1,944.17          No
Brookstone Company, Inc.              Bank of America              00244       Deposit Only Account          3517                            -                        -            No
Brookstone Company, Inc.              Bank of America              00245       Deposit Only Account          3504                            -                        -            No
Brookstone Company, Inc.              Bank of America              00248       Deposit Only Account          3361                            -                        -            No
Brookstone Company, Inc.              Bank of America              00249       Deposit Only Account          3494                            -                        -            No
Brookstone Company, Inc.              Bank of America              00254       Deposit Only Account          1584                            -                        -            No
Brookstone Company, Inc.              Bank of America              00255       Deposit Only Account          4778                            -                        -            No
Brookstone Company, Inc.              Huntington National Bank     00256       Deposit Only Account          8607                       1,623.51                 1,623.51          No
Brookstone Company, Inc.              TD Bank                      00258       Deposit Only Account          6542                       2,594.66                 2,594.66          No
Brookstone Company, Inc.              Wells Fargo                  00260       Deposit Only Account          2351                            -                        -            No
Brookstone Company, Inc.              Chase                        00261       Deposit Only Account          4130                       2,583.51                 2,583.51          No
                                                           Case 18-11780-BLS            Doc 1024     Filed 02/01/19     Page 5 of 11




                                                                                                      Account Number
          Debtor Entity                Bank Name                Acct Unit        Account Type                               Bank Balance (USD)     Ledger Balance (USD)    Reconciled 12/29
                                                                                                     (Last 4 digits only)
Brookstone Company, Inc.   Chase                                00262       Deposit Only Account            8643                        2,299.42                2,299.42         No
Brookstone Company, Inc.   Bank Midwest                         00265       Deposit Only Account            1104                        2,785.28                2,785.28         No
Brookstone Company, Inc.   Bank of America                      00266       Deposit Only Account            4589                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00270       Deposit Only Account            3481                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00275       Deposit Only Account            4670                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00287       Deposit Only Account            9445                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00288       Deposit Only Account            9458                             -                       -           No
Brookstone Company, Inc.   Citizens Bank                        00291       Deposit Only Account            5951                        3,455.27                3,455.27         No
Brookstone Company, Inc.   Bank of America                      00313       Deposit Only Account            1731                             -                       -           No
Brookstone Company, Inc.   NYCB Family of Banks                 00314       Deposit Only Account            2564                        2,367.40                2,367.40         No
Brookstone Company, Inc.   Capital Bank                         00320       Deposit Only Account            9506                        2,408.06                2,408.06         No
Brookstone Company, Inc.   Trustmark                            00327       Deposit Only Account            0662                       13,678.78               13,678.78         No
Brookstone Company, Inc.   US Bank                              00330       Deposit Only Account            5724                        1,825.43                1,825.43         No
Brookstone Company, Inc.   Bank of America                      00332       Deposit Only Account            9930                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00333       Deposit Only Account            1451                             -                       -           No
Brookstone Company, Inc.   First Community Bank of the Ozarks   00338       Deposit Only Account            1601                        2,198.49                2,198.49         No
Brookstone Company, Inc.   IBC Bank                             00343       Deposit Only Account            7628                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00351       Deposit Only Account            3737                           30.00                   30.00         No
Brookstone Company, Inc.   American Savings Bank                00353       Deposit Only Account            4495                        2,794.91                2,794.91         No
Brookstone Company, Inc.   Bank of America                      00358       Deposit Only Account            5349                             -                       -           No
Brookstone Company, Inc.   Valley National Bank                 00362       Deposit Only Account            4653                        2,414.10                2,414.10         No
Brookstone Company, Inc.   PNC Bank                             00364       Deposit Only Account            2928                        2,240.45                2,240.45         No
Brookstone Company, Inc.   Wells Fargo                          00376       Deposit Only Account            8585                             -                       -           No
Brookstone Company, Inc.   Regions Bank                         00377       Deposit Only Account            1108                        2,854.31                2,854.31         No
Brookstone Company, Inc.   Regions Bank                         00386       Deposit Only Account            7547                        1,867.91                1,867.91         No
Brookstone Company, Inc.   BB&T                                 00387       Deposit Only Account            1569                        3,311.83                3,311.83         No
Brookstone Company, Inc.   Chase                                00388       Deposit Only Account            7034                        5,750.77                5,750.77         No
Brookstone Company, Inc.   Bank of America                      00389       Deposit Only Account            3308                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00390       Deposit Only Account            9016                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00393       Deposit Only Account            5479                             -                       -           No
Brookstone Company, Inc.   Capital One                          00398       Deposit Only Account            8085                             -                       -           No
Brookstone Company, Inc.   State Bank of Texas                  00404       Deposit Only Account            8101                        7,676.40                7,676.40         No
Brookstone Company, Inc.   Bank of America                      00407       Deposit Only Account            7627                        4,373.08                4,373.08         No
Brookstone Company, Inc.   First Citizens Bank                  00408       Deposit Only Account            7481                        7,057.60                7,057.60         No
Brookstone Company, Inc.   Wells Fargo                          00412       Deposit Only Account            9842                        4,599.45                4,599.45         No
Brookstone Company, Inc.   Wells Fargo                          00413       Deposit Only Account            1436                        5,175.55                5,175.55         No
Brookstone Company, Inc.   Wells Fargo                          00417       Deposit Only Account            0287                        8,003.58                8,003.58         No
Brookstone Company, Inc.   Bank of America                      00419       Deposit Only Account            0301                       17,698.99               17,698.99         No
Brookstone Company, Inc.   Wells Fargo                          00421       Deposit Only Account            8800                        8,235.71                8,235.71         No
Brookstone Company, Inc.   Wells Fargo                          00422       Deposit Only Account            0784                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00425       Deposit Only Account            3978                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00426       Deposit Only Account            2668                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00427       Deposit Only Account            2401                        8,813.66                8,813.66         No
Brookstone Company, Inc.   Wells Fargo                          00428       Deposit Only Account            6410                        8,582.99                8,582.99         No
Brookstone Company, Inc.   Public Service Credit Union          00430       Deposit Only Account            4522                             -                       -           No
Brookstone Company, Inc.   Bank of America                      00431       Deposit Only Account            0371                             -                       -           No
Brookstone Company, Inc.   Public Service Credit Union          00432       Deposit Only Account            4522                        6,989.96                6,989.96         No
Brookstone Company, Inc.   First Citizens Bank                  00433       Deposit Only Account            7123                        8,751.91                8,751.91         No
Brookstone Company, Inc.   First Citizens Bank                  00435       Deposit Only Account            4138                        4,928.79                4,928.79         No
Brookstone Company, Inc.   Bank of America                      00437       Deposit Only Account            9023                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00441       Deposit Only Account            8593                        4,456.90                4,456.90         No
Brookstone Company, Inc.   Chase                                00443       Deposit Only Account            3308                             -                       -           No
Brookstone Company, Inc.   First Citizens Bank                  00444       Deposit Only Account            8728                        4,674.57                4,674.57         No
Brookstone Company, Inc.   Wells Fargo                          00446       Deposit Only Account            2536                        3,503.63                3,503.63         No
Brookstone Company, Inc.   Wells Fargo                          00448       Deposit Only Account            7296                       11,459.92               11,459.92         No
Brookstone Company, Inc.   Wells Fargo                          00451       Deposit Only Account            1874                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00452       Deposit Only Account            7184                        5,346.43                5,346.43         No
Brookstone Company, Inc.   Bank of America                      00453       Deposit Only Account            2709                       10,080.26               10,080.26         No
Brookstone Company, Inc.   Bank of America                      00454       Deposit Only Account            1597                        8,697.66                8,697.66         No
Brookstone Company, Inc.   Wells Fargo                          00456       Deposit Only Account            9840                        7,440.60                7,440.60         No
Brookstone Company, Inc.   Bank of America                      00457       Deposit Only Account            7389                        7,616.77                7,616.77         No
Brookstone Company, Inc.   Sun Trust                            00459       Deposit Only Account            7120                       15,952.67               15,952.67         No
Brookstone Company, Inc.   Wells Fargo                          00461       Deposit Only Account            0670                        7,676.46                7,676.46         No
Brookstone Company, Inc.   Wells Fargo                          00464       Deposit Only Account            1189                        6,892.94                6,892.94         No
Brookstone Company, Inc.   Bank of America                      00466       Deposit Only Account            6205                        5,856.18                5,856.18         No
Brookstone Company, Inc.   Wells Fargo                          00468       Deposit Only Account            8227                        5,417.18                5,417.18         No
Brookstone Company, Inc.   Bank of America                      00472       Deposit Only Account            4989                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00485       Deposit Only Account            9430                             -                       -           No
Brookstone Company, Inc.   State Bank of Texas                  00486       Deposit Only Account            1002                       13,346.52               13,346.52         No
Brookstone Company, Inc.   State Bank of Texas                  00488       Deposit Only Account            1004                       11,755.19               11,755.19         No
Brookstone Company, Inc.   Wells Fargo                          00495       Deposit Only Account            9884                       11,373.23               11,373.23         No
Brookstone Company, Inc.   State Bank of Texas                  00498       Deposit Only Account            1003                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00704       Deposit Only Account            6106                             -                       -           No
Brookstone Company, Inc.   Bank of Hawaii                       00727       Deposit Only Account            3933                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00909       Deposit Only Account            5170                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00931       Deposit Only Account            6044                             -                       -           No
Brookstone Company, Inc.   Commerce Bank                        00800       Deposit Only Account            6591                             -                       -           No
Brookstone Company, Inc.   Wells Fargo                          00807       Utility Escrow Account          5306                             -                       -           No
                Case 18-11780-BLS        Doc 1024      Filed 02/01/19    Page 6 of 11


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 1c - Schedule of professionals fees paid (unaudited, in thousands)

                 For the Period of November 24, 2018 to December 29, 2018
Retained Professionals                       Approved Amounts           Disbursements
Gibson Dunn                                                   849                     849
GLC Advisors                                                  114                     114
BRG                                                         1,000                  1,000
Cooley                                                        359                     359
Bayard                                                         76                      76
Province                                                      400                     400
Omni                                                          149                     149
Total Disbursements                                         2,946                  2,946
                       Case 18-11780-BLS            Doc 1024   Filed 02/01/19              Page 7 of 11

                                BROOKSTONE HOLDINGS CORP. AND SUBSIDARIES
                      MOR 2 - CONSOLIDATING STATEMENTS OF OPERATIONS (unaudited)
                                               (In thousands)
                                   for the month ended December 29, 2018

                                                               Aug-2018

                                                                   Debtors                 Non-Debtors     Consolidated


Net Sales                                                      $          3,610        $            831    $       4,441

Cost of Goods Sold                                                        1,913                     335            2,248

Gross Profit                                                              1,697                     496            2,193

Payroll & Fringe                                                          1,076                     246            1,322
Credit Card Commissions                                                     128                        5             133
Retail Supplies                                                               2                        3               5
Bad Debt                                                                     15                        1              16
Order Postage, net                                                          323                       10             333
Advertising                                                                 282                     -                282
Rent                                                                         97                     244              342
Utilities                                                                    13                        5              19
Maintenance & Repairs                                                         7                        4              11
Depreciation & Amortization                                                  90                       56             147
Telephone                                                                    19                        3              21
Professional Services                                                       255                     -                255
Reorganization Costs - Professional Services                              2,832                     -              2,832
Insurance Expense                                                            70                       56             126
Other SG&A                                                                  280                     -                280

   Loss from Operations                                                   (3,795)                  (137)          (3,931)

Gain on sale of intangible assets                                            -                      -                -
Gain on forgiveness of debt                                                  -                      -                -
Loss on sale of real estate                                                  -                      -                -
Interest Expense, net                                                            (0)                -                    (0)

   Loss Before Income Taxes                                               (3,795)                  (137)          (3,931)

Income Tax Provision                                                         -                      -                -

Net Loss                                                       $          (3,795) $                (137) $        (3,931)

Less: Net loss attributable to noncontrolling interest                       -                      -                -

   Net loss attributable to Brookstone                         $          (3,795) $                (137) $        (3,931)

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-
entity level. A more detailed breakdown on an entity-by-entity basis is available upon request.
                               Case 18-11780-BLS        Doc 1024      Filed 02/01/19       Page 8 of 11

                                      BROOKSTONE HOLDINGS CORP. AND SUBSIDARIES
                                     MOR 3 - CONSOLIDATING BALANCE SHEETS (Unaudited)
                                                        (In thousands)
                                                   as of December 29, 2018



                                                                  Debtors                 Non-Debtors              Consolidated
Current assets:
 Cash                                                     $                 19,947    $                 223    $               20,170
 Receivables, net                                                           14,325                      -      $               14,325
 Merchandise inventories                                                     8,579                      -      $                8,579
 Prepaid expenses                                                            2,791                      -      $                2,791
  Total current assets                                                      45,642    $                 223                    45,865

Property and equipment, net                                                  2,362                    1,918                     4,280
Intangible assets, net                                                       6,848                      -                       6,848
Other assets                                                                 1,589                   (1,330)                      259

   Total assets                                           $                 56,441    $                 811    $               57,252

Current liabilities:
 Unprocessed sales proceeds                               $                    -      $                  -                        -
 Accounts payable                                                           30,385                       -                     30,385
 Other current liabilities                                                   5,538                       -                      5,538
 Gift card liability                                                         5,801                       -                      5,801
 Current portion of long term debt                                             -                         -                        -

   Total current liabilities                                                41,724                       -                     41,724

Other long-term liabilities                                                  4,053                      126                     4,178
Bond payable                                                                   -                        -                         -
Other long-term debt                                                           -                        -                         -
 Total Long-term debt                                                        4,053                      126                     4,178

Deferred income taxes                                                        9,429                       -                      9,429

   Total liabilities                                                        55,206                      126                    55,331

Equity:
 Brookstone Shareholder's equity:
  Additional paid-in capital                                              127,820                       -                     127,820
  Accumulated other comprehensive loss                                        530                       -                         530
  Retained deficit                                                       (127,101)                      685                  (126,415)

   Total Brookstone Shareholder's Equity                                     1,249                      685                     1,935
   Noncontrolling Interests                                                    (14)                     -                         (14)

   Total equity                                                              1,235                      685                     1,921

     Total liabilities and equity                         $                 56,441    $                 811    $               57,252

Notes:
1) The company reports on a consolidated basis, and does not regularly maintain financial statements on an entity-by-entity level. A
more detailed breakdown on an entity-by-entity basis is available upon request.
                 Case 18-11780-BLS     Doc 1024     Filed 02/01/19       Page 9 of 11


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 4 - Summary of Unpaid Post-Petition Debts

                                 As of December 29, 2018
Accounts Payable Aging                                                       Amount
Current                                                              $                    708
0 - 30 Days Old                                                                           839
31 - 60 Days Old                                                                           67
61 - 90 Days Old                                                                          675
91+ Days Old                                                                               77
Total Accounts Payable                                               $                  2,366

Other Payables                                                               Amount
Wages Payable                                                        $                    197
Taxes Payable                                                                             115
Rent Payable                                                                              346
Professional Fees                                                                       3,390
Total Other Payables                                                 $                  4,048

Total Payable                                                        $                  6,414
                 Case 18-11780-BLS          Doc 1024      Filed 02/01/19   Page 10 of 11


BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
MOR 5 - Accounts Receivable Aging (unaudited, in thousands)

                                      As of December 29, 2018
Accounts Recievable Reconciliation                                         Amount
Total Accounts Receivable at the beginning of the reporting period                     7,245
+ Amounts billed during the period                                                       124
- Amounts collected during the period                                                   (401)
Total Accounts Receivable at the end of the reporting period                           6,968

Accounts Recievable Aging                                                  Amount
Current                                                                                  124
0 - 30 Days Old                                                                            88
31 - 60 Days Old                                                                       1,414
61 - 90 Days Old                                                                       2,172
91+ Days Old                                                                           3,170
Amount Unapplied (cash rcvd not cleared in system)                                       -
Total Accounts Receivable                                                              6,968
Amount Considered Uncollectible (bad debt)                                               -
Accounts Receivable (net)                                                              6,968
                                       Case 18-11780-BLS           Doc 1024       Filed 02/01/19    Page 11 of 11
BROOKSTONE HOLDINGS CORP., et al.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                                       Yes   No
1. Have any assets been sold or transferred outside the normal course of business this reporting period? If yes,
provide an explanation below.
                                                                                                                       X
During this period, the debtors liquidated certain inventory and FF&E for amounts below normal course pricing.

2. Have any funds been disbursed from any account other than a debtor in possession account this reporting period?
If yes, provide an explanation below.                                                                                        X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                                       X


4. Are workers compensation, general liability, and other necessary insurance coverages in effect? If no, provide an
explanation below.                                                                                                     X

5. Has any bank account been opened during the reporting period? If yes, provide documentation identifying the
opened account(s). If an investment has been opened provide the required documentation pursuant to the Delaware
                                                                                                                             X
Local Rule 4001-3.




                                                                                                                                  10
